Citation Nr: 0940329	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left foot 
disorder. 

2. Entitlement to service connection for a right foot 
disorder. 

3. Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from August 2005 to 
September 2006. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of service connection for an acquired psychiatric 
disorder being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A chronic right foot disorder was not shown in service; 
there is no current disorder shown. 

2. A stress fracture of the left foot was noted in service 
but resolved without chronic residual disability; there is no 
current disorder shown. 


CONCLUSIONS OF LAW

1. A chronic right foot disorder was not incurred in or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 5103 
(a), 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009). 

2. A chronic left foot disorder was not incurred in or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 5103 
(a), 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). 

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2009). Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service treatment records show one week into basic training 
in August 2005, the Veteran developed left heel pain. In 
September 2005, he was seen for follow-up of bilateral heel 
pain, left greater than right. X-rays showed linear sclerosis 
within the posterior of the calcaneus. The right calcaneus 
was normal. 

Throughout his short period of service, he had difficulty 
running, jumping, and marching without significant pain in 
his left heel. He was treated with convalescent leave, 
physical therapy, and Warrior rehabilitation with little 
relief. He was placed on permanent physical profile. X-rays 
showed sclerosis of the left calcaneus, indicating a 
calcaneal stress fracture. He was referred to a Physical 
Evaluation Board and separated from service by reason of 
disability. 

After service, the Veteran underwent a VA examination in 
January 2007. He complained of bilateral calcaneal stress 
fractures. He stated that he was in constant pain all the 
time and could not make it through basic training. He stated 
that the pain was in both heels, not in the forefoot, arches, 
or ankles. The pain was described as an aching discomfort. 
The diagnoses were bilateral calcaneal stress fractures. 

At the time of the examination, there were no medical records 
available to confirm a diagnosis of stress fractures. The 
examiner indicated that stress fractures heal without 
sequelae. X-rays showed normal bilateral feet. She also 
stated that the Veteran's subjective complaints did not 
appear consistent with the objective findings. Also, there 
were no objective findings of Achilles tendonitis or plantar 
fasciitis. 

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
	
	In this case, the Veteran's inservice treatment records 
showed that he did not have a right foot disorder. Shortly 
after service, the January 2007 VA examination presented no 
findings consistent with right foot disorder. Therefore, in 
the absence of a right foot disorder, service connection for 
a right foot disorder is not warranted.  
	
As for the Veteran's left foot disorder, service treatment 
records reflect left foot complaints and treatment.  An X-ray 
showed sclerosis of the left calcaneus, indicating a 
calcaneal stress fracture.  He was ultimately discharged from 
service for left foot calcaneal fracture, but the X-rays 
performed in connection with his January 2007 VA examination 
showed normal bilateral feet. 

Although a left heel stress fracture was shown in service, 
the VA examiner stated that stress fractures heal without 
sequelae. Since there is no present evidence of left foot 
heel fracture and his examination showed normal feet, service 
connection for a left foot disorder is also not warranted. 
	
In making such determinations, the Board has also considered 
the Veteran's statements asserting a nexus between his 
symptoms he claims as a right and left foot disorder and his 
active duty service. While he is competent to report symptoms 
as they come to him through his senses (right and left foot 
pain), calcaneal fractures are not the types of foot 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file. These findings show no right foot disorder 
diagnosed in service and although there was a diagnosed left 
foot disorder in service, there is a lack of a present 
diagnosis for a right or left foot disorder. Here, the Board 
attaches the greater probative weight to the clinical 
findings than to his statements. See Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991). In sum, the evidence of record 
does not confirm a present diagnosis of a right or left foot 
disorder. Accordingly, the appeals are denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter. The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence. 
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claims. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained his service medical evidence. Next, a 
January 2007 VA medical opinion pertinent to the issues on 
appeal was obtained almost immediately after service. 
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right foot disorder is denied. 

Service connection for a left foot disorder is denied. 


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder. During service, he was seen on one 
occasion in February 2006 when he presented with symptoms of 
depressed mood and posttraumatic stress disorder (PTSD). He 
related a past history of treatment prior to service when his 
father was killed in a car accident. He related during 
service that he was diagnosed with depression prior to 
service. The diagnosis in service was adjustment disorder 
with anxiety.

After service, the Veteran underwent VA examination in 
December 2006. The VA examination, performed without the 
advantage of service treatment records, was based solely on 
the Veteran's report. The diagnosis was major depressive 
disorder, recurrent, severe, without psychotic features. The 
examiner stated that in the absence of service medical 
evidence, she could only conclude that it was as likely as 
not that the Veteran's depression started prior to service, 
and without records, she could not indicate that his active 
service made his depression worse without resorting to mere 
speculation. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Aggravation for purposes of VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service; rather, there must be permanent 
advancement of the underlying pathology.

Pursuant to the duty to assist, the Veteran should be 
afforded a VA psychiatric  examination.  McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (under 38 U.S.C.A. 
§ 5103A(d)(2), VA is to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In this regard, the Veteran's psychiatric examination was 
performed without the benefit of service medical records. The 
examiner indicated that her examination was compromised 
without the Veteran's service medical records, especially 
since there were indications that he had a mental disorder in 
service. Those service medical records have now been 
obtained. However, there is insufficient competent evidence 
on file for the VA to make a decisions on the claim. To that 
end, the Board finds that a VA examination is required. 

Additionally, the service medical records indicated that the 
Veteran gave a history that when he was psychiatrically 
treated prior to service, he was placed on Prozac, but due to 
the side effects, he stopped taking the medications. Those 
records of psychiatric treatment prior to service should be 
obtained and reviewed in connection with the current claim. 

Accordingly, this case is REMANDED for the following actions:

1. After obtaining an appropriate signed 
release of information form, the Veteran 
should provide the name and address of 
the psychiatrist who treated him after 
his involvement as a passenger in a fatal 
car accident prior to service. Those 
records should then be sought and 
associated with the claims folder. 

2. Schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of his psychological disorders. 
The claims folder must be made available 
to the examiner in conjunction with the 
examination. 

For each diagnosed disorder, the examiner 
is requested to state whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to service. If the disorder is 
determined to have preexisted service, 
the examiner should indicate whether the 
disorder increased in severity during 
service beyond the natural progress of 
the disorder. 

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record. If the examiner is 
unable to state an opinion without a 
resort to speculation, he or she should 
so state.

3. Thereafter, readjudicate the issue on 
appeal. If the decision remains adverse, 
the Veteran should be provided with a 
supplemental statement of the case 
(SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as 
a summary of the evidence of record. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


